United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2915
                         ___________________________

                                    Robin M. Sims

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

        Joshua Davis, Detective; Kansas City Missouri Police Department

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: January 5, 2015
                              Filed: January 14, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Kansas inmate Robert M. Sims appeals the district court’s dismissal of his
complaint, without prejudice, for failure to timely pay an initial partial filing fee.
Prior to dismissal, Sims submitted to the district court, as the court had directed, a
signed form authorizing the agency having custody of his prison account to withdraw
funds and forward payment to the Clerk of Court, “in accord with 28 U.S.C. § 1915.”
As the district court’s dismissal order did not acknowledge this authorization, we
conclude the court abused its discretion by dismissing the case without first
determining whether Sims’s failure to pay by the court’s deadline was caused by
prison officials’ failure to adhere to his request to remit payment using funds from his
account, which would excuse his failure to pay within the time ordered by the court,
or by Sims’s failure to leave sufficient funds in the account to timely pay the initial
filing fee, which would not. See George v. Tucker, 570 Fed. Appx. 629 (8th Cir.
2014).

      Sims’s motion to appeal in forma pauperis is granted, and the dismissal of his
complaint is reversed. On remand, the district court is instructed to order Sims to
show cause why the fee has not been paid, or take other reasonable steps to determine
whether he tried to comply with the court’s fee-payment order.
                      ______________________________




                                          -2-